  Case 2:19-cr-00952-SDW Document 1-2 Filed 12/30/19 Page 1 of 2 PageID: 9
  Cas44&%tsO4fl23ODP DGtcmt YiIdte1 fl1g tIJII2 Pffi12

                                                                                         FILED
                                                                                      MAR 2 1 2019
                                                                                     U.S. DISTRICT COURT
                                                                                   ST9OFMO
                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA.
                                                   )
                   Plaintiff,
                                                   )
 v.                                                )r
 ANGELO BARCELO,                                        4:1 9CR226 CDP/SPM
                   Defendant.                      )
                                          INDICTMENT

The Grand Jury Charges:

                                             COUNT I

                                (Fraudulently Effecting Transactions)

       Between on or about November 1,2016 and continuing to on or about April 3, 2017, in

the Eastern District of Missouri, the defendant,

                                      ANGELO BARCELO,

in a matter affecting interstate commerce, knowingly and with intent to defraud used an access

device issued to his employer in order to effect transactions with an aggregate value of more than

$1,000.00, that being more than $27,000.00.




                                                                                                           8
 Case 2:19-cr-00952-SDW Document 1-2 Filed 12/30/19 Page 2 of 2 PageID: 10
 Cas4:4fl&-teOO2Jfl-6OPP Dflecmt £iIdtet     91dg Zdjll2 P3W3




       In violation of Title 18, United States Code, Section I 029(a)(5).

                                                     A TRUE BILL.




                                                     FOREPERSON


JEFFREY B. JENSEN
United States Attorney



TRACY LYNN BERRY 014753 TN-




Assistant United States Attorney




                                                 2



                                                                             9
